Citation Nr: 1035254	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired low back 
disability (claimed as chronic low back pain).

3.  Entitlement to service connection for a stomach scar.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to November 
1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In February 2010, the Board remanded this case on due process 
grounds to afford the Veteran's representative the opportunity to 
provide a Statement of Accredited Representation in Appealed Case 
(VA Form 1-646) prior to final appellate review.  See 38 C.F.R. 
§ 20.600.  By letter dated July 2010, the Veteran's 
representative was offered the opportunity to present argument in 
support of the claims, but has declined to do so.  The Board will 
proceed accordingly.


FINDINGS OF FACT

1.  The Veteran's hypertension, which first manifested many years 
after service, is not shown to be causally related to service.

2.  An acquired lumbosacral spine disorder first manifested many 
years after service and is not shown to be causally related to 
service; the preexisting mild scoliosis is not shown to have been 
aggravated during service and the sacralization of L5-S1 is a 
congenital/developmental disorder.

3.  The Veteran's reported stomach scar is not shown to have been 
manifested in service or causally related to service.

4.  The Veteran's reported tinnitus is not shown to have been 
manifested in service or causally related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  An acquired low back disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 
1131, 1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 4.9 (2009).

3.  A stomach scar was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2009).

4.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111.

As a general rule, congenital or developmental abnormalities are 
not considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute disabilities 
for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  
However, service connection may be still be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993).

A pre-existing injury or disease will be considered to have been 
aggravated during service where there is an increase in 
disability during service unless there is a specific finding that 
the increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153.  

Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306.  Temporary 
or intermittent flare-ups of symptoms of a condition, alone, does 
not constitute "aggravation" unless the underlying condition 
worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Certain chronic diseases, such as arthritis and cardiovascular-
renal disease (including hypertension), may be presumed to have 
been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§ 3.309(a).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The Board is not bound to accept any opinion, from a VA examiner, 
private physician, or other source, concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The VA benefits 
system also does not favor the opinion of a VA examiner over a 
private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White 
v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to 
adopt the treating physician rule for adjudicating VA benefits).  
Regardless of the source, an examination report must minimally 
meet the requirement of being sufficiently complete to be 
adequate for the purpose of adjudicating the claim.  See 
38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The Board has an obligation to weigh the probative value of the 
medical opinions presented based upon factors such as personal 
examination of the patient, knowledge and skill in analyzing the 
data, the knowledge and expertise of the examiner, the expressed 
rationale forming the basis of the opinion, ambivalence and/or 
exactness of diagnosis, scope of review of the relevant records, 
bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 
Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551- 
52 (1994).

A medical examiner's review of the claims folder may heighten the 
probative value of an opinion, as the claims folder generally 
contains all documents associated with a veteran's disability 
claim, including not only medical examination reports and service 
treatment records (STRs), but also correspondence, raw medical 
data, financial information, RO rating decisions, Notices of 
Disagreement, materials pertaining to claims for conditions not 
currently at issue and Board decisions disposing of earlier 
claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 
403-04 (1997) (review of claims file not required where it would 
not change the objective and dispositive findings made during a 
medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008) (holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on 
an accurate factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA benefits 
system, the Court has indicated that recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the adjudicator's decision.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA 
benefits system, VA medical examiners and private physicians 
offering medical opinions in veterans' benefits cases are 
essentially considered expert witnesses.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules 
of Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding factors 
to be used by VA adjudicators in evaluating the probative value 
of a medical opinion.  The factors identified in Fed.R.Evid 702 
are as follows:

(1) The testimony is based upon sufficient facts or 
data;
(2) the testimony is the product of reliable 
principles and methods; and
(3) the expert witness has applied the principles and 
methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has first hand knowledge 
(i.e., reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a 
lay witness testimony in the form of opinions or inferences 
constitutes competent evidence when (a) rationally based on the 
perception of the witness and (b) helpful to a clear 
understanding of the witness' testimony or the determination of a 
fact in issue.  Otherwise, in matters involving scientific, 
technical or other specialized knowledge, Fed.R.Evid 702 requires 
that an opinion be provided by a witness qualified as an expert 
by knowledge, skill, experience, training or education. 

The Veteran's September 1958 enlistment examination documented 
that he entered service with preexisting mild scoliosis that was 
not considered disabling (NCD).  Thus, the presumption of 
soundness does not attach to this disorder.  38 U.S.C.A. § 1111.

In pertinent part, the Veteran was involved in a motor vehicle 
accident (MVA) in November 1961 resulting in complaint of left 
leg pain, deep lacerations of the lower lip and left angle of the 
mouth, left periorbital edema and discoloration, marked pain on 
palpation of the left upper quadrant (LUQ) and a small abrasion 
of the left tibia anteriorly.  The discharge diagnoses were 
contusion of the left kidney, and laceration wounds to the left 
lip and hand with no artery or nerve involvement.

In May 1962, the Veteran presented to the infirmary with 
complaint of intermittent tingling, numbness and pain radiating 
from his left flank to the left ankle since the November 1961 
MVA.  An X-ray examination was interpreted as showing a 
questionable (?) displacement of the L-5 vertebral body.  An 
orthopedic consultation that same month interpreted the Veteran's 
X-ray as demonstrating transitional-type L5-S1 vertebra with 
sacralization of the transverse process on the left resulting in 
sclerosis and productive changes.  The orthopedic physician 
provided an impression of chronic L-5 strain secondary to the X-
ray findings.  The Veteran subsequently underwent physical 
therapy exercises.

The Veteran's physical examinations in September 1964, June 1970, 
and July 1972 reflected normal clinical evaluations of the ears, 
spine and vascular system.  A stomach scar was not identified.

STRs do reflect the Veteran's report of recurrent "backache" in 
April 1975.  However, the Veteran described having a stiff neck 
with limitation of motion.  The evaluation was limited to the 
cervical spine.

On his July 1975 Annual Physical examination, the Veteran 
endorsed a history of recurrent back pain.  No further details 
were provided.  Examination reflected normal clinical evaluations 
of the ears, spine and vascular system.  A stomach scar was not 
identified.

A May 1976 physical examination reflected normal clinical 
evaluations of the ears, spine and vascular system.  A stomach 
scar was not identified.

In June 1976, the Veteran demonstrated restricted motion about 
the back, shoulder and neck assessed as a possible muscle strain.  
At that time, the Veteran reported intermittent "thoracic" pain 
since an automobile accident 14 years previous, aggravated by 
cold exposure.  The Veteran's discomfort was located in the T3-4 
area.  He was later assessed with a right cervico-acromial 
ligament strain.

Thereafter, the Veteran underwent consultations for migratory 
polyarthritis symptoms.

On an October 1977 Fleet Reserve Examination, the Veteran 
provided an equivocal response as to whether he experienced 
recurrent back pain.  He elaborated by reporting a history of 
difficulty using his hands when experiencing joint pain, and 
having had a lacerated a kidney and a ruptured a spleen.  
Examination at that time reflected normal clinical evaluations of 
the ears, spine and vascular system.  A stomach scar was not 
identified.

Overall, the Board must find that the STRs provide highly 
probative evidence against these claims.  In this respect, the 
lay and medical evidence does not indicate that the Veteran 
manifested a chronic acquired back disorder in existence at the 
time of separation from service.  Also, there is no lay or 
medical evidence of tinnitus or a stomach scar.  Furthermore, the 
STRs do not reflect any signs of hypertension during the 
Veteran's service.  See, e.g., 38 C.F.R. § 4.104, Diagnostic Code 
7101, NOTE 1 (hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days; the term hypertension means that diastolic 
blood pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.)

The postservice medical records reflect that the Veteran 
"began" treatment for hypertension with Verelan in 1995.  At 
that time, the Veteran's treating physician noted the Veteran's 
history of having borderline hypertension between 1993 to 1995.  

Thereafter, the Veteran was treated for left sacroiliac strain in 
December 2000 aggravated by use of an ab roller.  In September 
2001, the Veteran was noted to likely have L5 left radiculopathy.  
An April 2002 X-ray examination of the lumbosacral spine was 
interpreted as follows:  

Pseudoarthrosis left L5-S1, and sclerotic left 
sacroiliac joint secondary to congenital anomaly.  
Probably causing pain.

In August 2003, the sacroiliac strain had resolved with an 
orthopedic mattress and the Veteran was noted to have a boil on 
his stomach.  The Veteran first reported bilateral ear pain in 
August 2004.

In pertinent part, the Veteran incurred a lumbar spine injury in 
September 2005 after unloading lumber.  A magnetic resonance 
imaging (MRI) scan examination was interpreted as showing spinal 
stenosis at L4-L5, facet hypertrophy, moderate right 
neuroforaminal stenosis, mildly narrowed left neuroforamen, 
central protrusion, dense thecal sac and lateral recess stenosis.  
The Veteran was diagnosed with bilateral radicular syndrome.

The Veteran's postservice medical records do not reflect any lay 
or medical evidence of tinnitus.  An April 1999 laparoscopic 
cholecystectomy resulted in an umbilical surgical scar.  
Otherwise, the record does not reflect any specific description 
of a "stomach" scar.

Additional evidence includes allegations from the Veteran 
conceding that there are no STRs reflecting the onset of 
hypertension in service or within the first postservice year.  
However, the Veteran believes that his hypertension first 
manifested in service.  He recalls that a private physician in 
1978, who was located in Kawit, gave him a 90-day prescription of 
medication intended to lower his blood pressure.  The Veteran 
indicated that STRs reflected the onset of a back disability in 
service.  He conceded that STRs did not reflect treatment for 
tinnitus, but he noted that he manifested tinnitus since service 
but had been unaware it constituted an actual medical condition.

A statement from the Veteran's spouse, who identifies herself as 
being married to the Veteran since 1964 with 5 years of nursing 
assistant experience, indicated her awareness of the Veteran's 
MVA in 1961 which resulted in left leg limping.  She recalls 
that, in early 1978, the Veteran had been given a 90-day 
prescription of small white pills due to elevated blood pressure.  
She indicated that the Veteran stopped taking the medication 
until visiting a doctor in San Diego, who then prescribed 
Norvasc.  The Veteran's prescription was later changed to 
Verafamil.  With respect to tinnitus, the Veteran's spouse had 
been aware of his "hearing problem."

A statement from the Veteran's friend of 40 years attested to the 
Veteran's good personal character.  This individual was also 
aware that a Kawit physician had diagnosed the Veteran with 
elevated blood pressure, and that the Veteran manifested hearing 
problems and lower back problems as a result of an inservice back 
injury.

In October 2009, the Veteran was afforded VA C&P examination with 
benefit of review of the claims folder.  Following examination of 
the Veteran and review of the claims folder, the examiner 
provided the following opinion:

THE CURRENT LUMBAR SPINE CONDITION IS NOT CAUSED BY OR 
A RESULT OF AUTO ACCIDENT IN SERVICE.  RATIONALE FOR 
OPINION GIVEN:  VETERAN'S ACCIDENT WAS IN 1961.  
RECORDS AT THE US NAVAL HOSPITAL WHERE PATIENT WAS 
CONFINED DID NOT MENTION ANY LUMBAR SPINE CONDITION.  
MEDICAL REPORT OF JUNE4, 1962 WHEN PATIENT CONSULTED 
WITH LBP WITH RADIATING PAIN, SHOWED DIAGNOSIS OF 
LUMBOSACRAL STRAIN.  PHYSICAL EXAM SHOWED NO 
NEUROLOGIC DEFICITS; LASEGUE OR SLRT IS NEGATIVE WITH 
FULL ROM OF SPINE.  XRAY OF FINDINGS OF SACRALIZATION 
OF L5.  THIS IS A CONGENITAL ANOMALY, AND INDIVIDUALS 
WHO HAVE THIS CONDITION CAN CARRY OUT NORMAL 
ACTIVITIES AND STRENUOUS PHYSICAL ACTIVITIES.  AS IN 
THIS PATIENT'S CASE, HE WAS STILL ABLE TO FUNCTION AS 
A CHEF/COOK UNTIL HIS RETIREMENT IN 1977.  
NO FURTHER BACK COMPLAINTS WAS SEEN IN HIS SMR's
DISCHARGE MEDICAL REPORT DATED OCT. 28, 1977, SHOWED 
NORMAL FINDINGS FOR SPINE.  NO EVIDENCE THAT PATIENT 
SUFFERED ANY CHRONIC LOW BACK PAIN EVEN AFTER 1 YEAR 
FROM HIS DISCHARGE FROM THE MILITARY.

THEREFORE, THE CURRENT LUMBAR SPINE CONDITION IS NOT 
CAUSED BY OR A RESULT OF AUTO ACCIDENT IN SERVICE.

Overall, the postservice medical evidence provides strong 
probative evidence against these claims failing to reflect any 
credible, competent evidence that the Veteran manifests a stomach 
scar, an acquired back disorder, tinnitus and/or hypertension 
which began in service and/or is causally related to service.  
The Board also finds no credible competent evidence that 
arthritis and/or hypertension were manifest to a compensable 
degree within the first postservice year.

To the contrary, the Veteran's STRs reflect that he entered 
service with a preexisting mild scoliosis.  This scoliosis has 
never been labeled more than mild in degree.  Furthermore, the 
Veteran underwent X-ray examination in service which demonstrated 
sacralization of L5-S1.  The October 2009 VA C&P examiner, as 
well as the Veteran's own treating private physician, have 
identified this finding as a congenital anomaly probably causing 
pain.  As indicated above, service connection is not warranted 
for congenital/developmental abnormalities.  38 C.F.R. 
§§ 3.303(c), 4.9.  The Board finds no credible evidence an 
acquired low back disorder resulted in service as a result of 
superimposed injury on the congenital abnormality.

The Veteran and his lay witnesses have alleged the onset of low 
back pain, tinnitus, a stomach scar and hypertension in service.  
However, these lay recollections of events which occurred 
approximately 30 years ago are shown to be unreliable and 
inconsistent with the evidentiary record.

For example, the Veteran did not allege the existence of any of 
these disorders on his initial application for VA compensation in 
February 1978, which lends to some inconsistency to the current 
allegations.

Similarly, the Veteran did not allege the existence of any of 
these disorders on his initial VA C&P examination in March 1978.  
At this time, the Veteran had a blood pressure reading of 132/88, 
and no hearing loss was noted.  The examiner specifically found 
no evidence of joint problems by physical examination.  Thus, the 
lay and medical evidence within the first postservice year is not 
consistent with the current allegations.

Additionally, the post-service medical evidence does not reflect 
complaints or treatment related to hypertension and the other 
claimed disabilities for at least 15 years following active 
service.  The Board notes that the multi-year gap between 
discharge from active duty service (1977) and initial treatment 
for any of the alleged disabilities (1995) also lends some 
inconsistency to the current allegations.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

More importantly, the Veteran's first documented statement 
regarding the onset of hypertension occurred in 1995 which also 
concurs with a statement from his private physician indicating 
this was the Veteran's first treatment for hypertension, having 
been borderline hypertensive since 1993.  Notably, the Veteran 
specifically denied a prior history of hypertension.  This 
evidence contradicts the current allegations by the Veteran and 
his lay witnesses.

In resolving this factual discrepancy, the Board assigns 
significant probative weight to the Veteran's report of history 
in 1995, as it was the first postservice report of his 
hypertension history made while the events were fresh in the 
Veteran's memory and bear the indicia of reliability as they were 
made in the context of seeking appropriate medical treatment and 
diagnosis.  See Lilly's An Introduction to the Law of Evidence, 
2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of past 
physical condition on the rational that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).  See 
generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing 
that although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons for 
the Board's decision).

Based on the conflicting lay evidence, the Board finds that the 
lay statements recalling events which occurred more than 30 years 
ago are not credible with regard to the alleged onset of the 
Veteran's disability symptoms.  Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony.)."  Notably, the 
Veteran's report to his physician in 1995 is deemed highly 
reliable and consistent with the entire evidentiary record, which 
impeaches the reliability of the lay witness recollections.

Overall, the Board finds that the most credible lay evidence 
establishes that the Veteran's acquired lumbosacral disability, 
tinnitus, a stomach scar and hypertension were not incurred in or 
aggravated by service; and that arthritis and/or hypertension 
were not manifest to a compensable degree within the first 
postservice year.  The Board has considered the allegations of 
the Veteran, his spouse and friend regarding the onset and 
etiology of his disabilities, but these allegations are 
inconsistent, unreliable and not credible when viewed against the 
entire evidentiary record.

The Board has also considered the lay beliefs that the Veteran's 
claimed disabilities are related to service.  However, the 
findings from military and VA physicians who have greater 
training and expertise to speak to the medical issues at hand 
greatly outweigh the lay allegations of the claimants and the 
minimal medical training possessed by the Veteran's spouse.  The 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant.")

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this case, a preadjudicatory May 2006 RO letter fully complied 
with the VCAA notice requirements, as it informed that Veteran of 
what evidence was required to substantiate the claims, the 
Veteran's and VA's respective duties for obtaining evidence, and 
the criteria for establishing an initial disability rating and 
effective date of award should service connection be established.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained all relevant STRs, VA clinical 
records, and private clinical records.  The record does not 
reflect that the Veteran has ever applied for disability benefits 
with the Social Security Administration.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  An examination or opinion shall 
be deemed necessary when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the RO afforded the Veteran C&P examination to 
determine the nature and etiology of his low back disability.  
The examination report obtained, dated October 2009, reflects an 
accurate review of the factual history as determined by the 
Board, especially concerning the lack of credible evidence of 
continuity of symptomatology since service.  The examiner's 
explanation that the Veteran's manifested a congenital defect of 
the lumbosacral spine is consistent with the assessment from the 
Veteran's own private physician.  Overall, this examiner fully 
addresses the etiology questions at hand with a well-reasoned 
opinion.

With respect to the hypertension, stomach scar and tinnitus 
claims, the credible lay and medical evidence does not 
demonstrate persistent or recurrent symptoms of disability since 
service and/or any credible evidence suggesting that such 
disabilities are related to an event during service.  
Furthermore, the Board has determined that there is no credible 
evidence of hypertension and/or arthritis being manifested to a 
compensable degree within the first postservice year.  As service 
and post-service records provide no credible basis to grant these 
claims, and provide highly probative evidence against the claims, 
the Board finds no basis for a VA opinion to be obtained.

Overall, the Board finds that the evidence of record is 
sufficient to decide the claims, and that there is no reasonable 
possibility that any further assistance would aid in 
substantiating these claims.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claim of entitlement to service connection for hypertension 
is denied.

The claim of entitlement to service connection for chronic low 
back pain is denied.

The claim of entitlement to service connection for a stomach scar 
is denied.

The claim of entitlement to service connection for tinnitus is 
denied.




____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


